Myrick, J.:
From the agreed statement of facts it appears that Mathew Bird was a resident of the State of Hew York, in which State he died testate. By his will he nominated Mary Bird executrix and Edward O. Bird executor thereof. In the will was a clause “ that my said executrix and executor, and the survivor of them, shall have, and I hereby give to them, and the survivor of them, full power and lawful authority to sell and convey all or any part of my real or personal estate if they shall think proper and necessary to do so at any time after my decease.” The will was duly admitted to probate in Hew York, and letters testamentary issued to said Edward 0. Bird, who alone appeared and qualified. At the time of his death Mathew Bird was the owner of two hundred and fifty shares of the capital stock of the defendant corporation, standing in his name, and the certificates therefor were in his possession. After the issuance of letters, Edward 0. Bird, as such executor, sold the stock to plaintiff and assigned the certificates by indorsement and delivery. The plaintiff presented to defendant proof of the foregoing facts and demanded the transfer of the stock on the books of defendant, which was refused. The Court below rendered judgment for plaintiff, *428directing the defendant to transfer the stock.' The judgment is correct. An executor or administrator in another jurisdiction, with power to sell, and having property of his testator or intestate, may sell the same, and vest the title in the purchaser. The title of the purchaser was complete as between the párties when the certificates had been indorsed and delivered ; it was not necessary to have letters of administration issued in this State in order to obtain a transfer on- the books of the corporation. (§ 324, Civ. Code.) The bond provided for in § 326 was not required by defendant. After the transfer had been made, what was there remaining in the estate to be administered upon in this State ?
In the absence of any statement to the contrary, we presume that the law of New York in regard to the issuance of letters to the executor alone, and his power to act as sole executor, is the same as in this State.
Judgment affirmed.
Thornton, J., and Sharpstein, J., concurred.